DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/24/22 has been entered.

Information Disclosure Statement
The information disclosure statement filed 01/24/22 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 50 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 50 contains the trademark/trade name “Amazon S3”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods a scalable remote storage service and, accordingly, the identification/description is indefinite.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23, 25, 27-33, 35, 39-42, 45, 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karonen et al. (Karonen) (US 2009/0049491 A1) (of record) in view of Shida et al. (Shida) (US 2008/0056140 A1) and Schilling (US 2007/0226507 A1) (of record).
As to claim 23, while Karonen discloses a method for uploading video data (Fig. 3, paragraph 30-32), the method comprising:
receiving the video data (from camera, 302; Fig. 3, paragraph 30-32);
transmitting the video data to one or more media servers via the Internet (uploading video file to server after live capturing has finished; paragraph 24, 28, 32, 37-38) via at least one thread (Fig. 3, paragraph 31-32),
storing the video data at the one or more media servers (video file uploaded and stored at server; paragraph 32, 37), they fail to specifically disclose dividing the video 
In an analogous art, Shida discloses a transmission method (paragraph 13-17) which will divide data into a plurality of video (paragraph 3) data blocks (paragraph 36-38, 41), generating a plurality of threads configured to transmit the video data blocks to the one or more servers (paragraph 41), selecting an unsent video data block of the plurality of video data blocks (paragraph 46, 51, 59-62), transmitting the selected video data block (paragraph 42, 55-56, 61), performing a data validation of the selected video data block (error check for each subframe; paragraph 42, 46, 55-56, 61), wherein if the data validation is successful the selected video data block is stored at the one or more media servers (paragraph 35, 42), and if the data validation fails, repeating the transmitting step for the selected video data block until the data validation is successful (resending received subframes with errors; paragraph 38, 44, 48, 51, 61, 63) so as to provide increased throughput for large data sizes, such as video data, through simultaneous streams (paragraph 3, 11) while ensuring reliable transmission by 
Additionally, in an analogous art, Schilling discloses a method of securely uploading a file from a computer to a server (paragraph 45-46), which will divide the file into a plurality of data blocks (paragraph 47-54), select unsent data blocks for transmission, transmit the plurality of unsent data blocks to the one or more servers until all of the plurality of data blocks have been transmitted to the one or more servers (paragraph 47-54) and repeat the steps for the plurality of data blocks until the one or more media servers determine successful receipt of the data (paragraph 10, 47, 55-56) so as to provide a less error prone method of file transfer by comparing the checksum to ensure an accurate copy of the file has been received and repeating transmission as necessary (paragraph 10, 47, 55-56).
It would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Karonen’s system to include dividing the video data into a plurality of video data blocks, generating a plurality of threads configured to transmit the video data blocks to the one or more servers, selecting an unsent video data block of the plurality of video data blocks, transmitting the selected video data block, performing a data validation of the selected video data block, wherein if the data validation is successful the selected video data block is stored at the one or more media servers, and if the data validation fails, repeating the transmitting step for the selected video data block until the data validation is successful, as taught in combination with Shida, for the typical benefit of providing increased throughput for large data sizes, such 
Additionally, it would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Karonen and Shida’s system to include dividing the video data into a plurality of video data blocks, transmitting the plurality of video data blocks to the one or more media servers, selecting unsent video blocks for transmission, transmit the selected video blocks to the one or more servers until all of the plurality of video blocks have been transmitted to the one or more servers  and repeating the selecting, transmitting and performing steps for the plurality of video blocks until the one or more media servers determine successful receipt of the video data, as taught in combination with Schilling, for the typical benefit of providing a less error prone method of file transfer by providing a file checksum to ensure an accurate copy of the file has been received.

	As to claim 25, Karonen, Shida and Schilling disclose wherein the file validation is performed at the one or more media servers (wherein the receiving device confirms correct receipt and transmits an acknowledgement; see Shida at paragraph 10, 47-48, 55-56).

As to claim 27, Karonen, Shida and Schilling disclose wherein successful data validation comprises a response from the one or more media servers before expiration of a timeout period (wherein the transmitting device confirms receipt of an 

As to claim 28, Karonen, Shida and Schilling disclose wherein at least a portion of the video data relates to a live event (complete higher resolution video file for a completed live event; see Karonen at paragraph 31-32).

As to claim 29, Karonen, Shida and Schilling disclose authorizing access of the video data stored at the one or more media servers to at least one user based on authentication of one or more user credentials (limiting access to viewers with the correct password; see Karonen at paragraph 38).

As to claim 30, Karonen, Shida and Schilling disclose wherein upon successful access authorization the at least one user can modify the video data (video author has access to delete and edit the video; see Karonen at paragraph 39-40).

As to claim 31, Karonen, Shida and Schilling disclose wherein modifying the video data comprises modifying at least one of the video data name, video data description, or video data date (see Karonen at paragraph 39-40).

As to claim 32, Karonen, Shida and Schilling disclose capturing the video data from a video acquisition device (camera, 302; see Karonen at Fig. 3, paragraph 30-32).



As to claim 35, Karonen, Shida and Schilling disclose generating a URL, wherein the URL is configured to grant access to the video data (see Karonen at Fig. 5, step 508, paragraph 37).

As to claim 39, Karonen, Shida and Schilling disclose capturing the video data from a video acquisition device (video camera capturing live video; see Karonen at Fig. 3, paragraph 30-32).

As to claim 40, Karonen, Shida and Schilling disclose wherein the step of capturing the video data is performed concurrently with a live event (video camera capturing live video; see Karonen at Fig. 3, paragraph 30-32).

As to claim 41, Karonen, Shida and Schilling disclose enhancing the video data by modifying any one of the following: video resolution, compression loss, audio quality, file size, or frame rate (providing video to server at 2nd higher resolution; see Karonen at Fig. 3, paragraph 30-32).

As to claim 42, Karonen, Shida and Schilling disclose encrypting at least a portion of the video data (see Schilling at paragraph 111).

As to claim 45, Karonen, Shida and Schilling disclose wherein upon successful data validation the selected video data block is stored at the one or more media servers using a requested offset (successfully received segment stored at the corresponding offsets in the receiver buffer, so allow correct merging with any retransmitted portions; see Shida at Fig. 8, paragraph 43).

As to claim 46, Karonen, Shida and Schilling disclose receiving a pseudo-event request for streaming video data related to a live event that has concluded (user request for the stored video after the live stream event has concluded; see Karonen at paragraph 32, 38, 41); and transmitting the video data from the one or more media servers to an end-client in response to the pseudo-event request (user request for the video after the live stream event has concluded; see Karonen at paragraph 32, 38, 41).

Claims 34, 36, 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karonen, Shida and Schilling and further in view of Mukerji et al. (Mukerji) (US 2009/0199234 A1) (of record).
As to claim 34, while Karonen discloses user login and passwords (see Karonen at paragraph 37), they fail to specifically disclose registering a broadcast device, wherein upon successful registration, the broadcast device is configured to perform the transmitting step.
In an analogous art, Mukerji discloses a system for uploading video content from a user device to a media server (Fig. 1, 3, paragraph 14, 55-57, 72) where the user 
It would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Karonen’s system to include registering a broadcast device, wherein upon successful registration, the broadcast device is configured to perform the transmitting step, as taught in combination with Mukerji, for the typical benefit of link each device with a particular user and provide simplified selection and access with the device.

As to claim 36, while Karonen discloses user login and passwords (see Karonen at paragraph 37), they fail to specifically disclose registering a broadcast device, wherein upon successful registration, the broadcast device is configured to perform the transmitting step.
In an analogous art, Mukerji discloses a system for uploading video content from a user device to a media server (Fig. 1, 3, paragraph 14, 55-57, 72) where the user broadcast device will register with the media server, wherein upon successful registration, the broadcast device is configured to perform the transmitting step (paragraph 35, 62, 63) so as to link each device with a particular user and provide simplified selection and access with the device (paragraph 62-63). 
It would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Karonen’s system to include registering a broadcast 

As to claim 37, Karonen, Shida, Schilling and Mukerji disclose wherein registering the broadcast device comprises associating the broadcast device with at least one user (see Mukerji at paragraph 35, 62, 63).

Claims 47-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karonen et al. (Karonen) (US 2009/0049491 A1) (of record) in view of Shida et al. (Shida) (US 2008/0056140 A1), Schilling (US 2007/0226507 A1) (of record) and Gerovac et al. (Gerovac) (US 2010/0010999 A1).
As to claim 47, while Karonen discloses a method for uploading video data (Fig. 3, paragraph 30-32), the method comprising:
receiving the video data (from camera, 302; Fig. 3, paragraph 30-32);
transmitting the video data to one or more media servers via the Internet (uploading video file to server after live capturing has finished; paragraph 24, 28, 32, 37-38) via at least one thread (Fig. 3, paragraph 31-32),
storing the video data at the one or more media servers (video file uploaded and stored at server; paragraph 32, 37), they fail to specifically disclose dividing the video data into a plurality of video data blocks, generating a plurality of threads configured to transmit the video data blocks to the one or more servers, selecting an unsent video 
In an analogous art, Shida discloses a transmission method (paragraph 13-17) which will divide data into a plurality of video (paragraph 3) data blocks (paragraph 36-38, 41), generating a plurality of threads configured to transmit the video data blocks to the one or more servers (paragraph 41), selecting an unsent video data block of the plurality of video data blocks (paragraph 46, 51, 59-62), transmitting the selected video data block (paragraph 42, 55-56, 61), performing a data validation of the selected video data block (error check for each subframe; paragraph 42, 46, 55-56, 61), wherein if the data validation is successful the selected video data block is stored at the one or more media servers (paragraph 35, 42), and if the data validation fails, repeating the transmitting step for the selected video data block until the data validation is successful (resending received subframes with errors; paragraph 38, 44, 48, 51, 61, 63) so as to provide increased throughput for large data sizes, such as video data, through simultaneous streams (paragraph 3, 11) while ensuring reliable transmission by acknowledging the receipt of the transmitted data and retransmitting any incorrect data (paragraph 11, 13).

Finally, in an analogous art, Gerovac discloses a method of uploading video data from a client (Fig. 1-2; paragraph 30-38) wherein the video data is uploaded to a first server (client uploading video to administrative server; Fig. 2, paragraph 36-37, 42) and transmitted from the first server to a second server (administrative server transmitting the video to storage servers; see Fig. 2, paragraph 38-39, 45-47) so as to increase system flexibility and scalability by separating the storage and access services between servers (paragraph 36, 44-45).
It would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Karonen’s system to include dividing the video data into a plurality of video data blocks, generating a plurality of threads configured to transmit the video data blocks to the one or more servers, selecting an unsent video data block of the plurality of video data blocks, transmitting the selected video data block, performing a data validation of the selected video data block, wherein if the data 
Additionally, it would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Karonen and Shida’s system to include dividing the video data into a plurality of video data blocks, transmitting the plurality of video data blocks to the one or more media servers, selecting unsent video blocks for transmission, transmit the selected video blocks to the one or more servers until all of the plurality of video blocks have been transmitted to the one or more servers  and repeating the selecting, transmitting and performing steps for the plurality of video blocks until the one or more media servers determine successful receipt of the video data, as taught in combination with Schilling, for the typical benefit of providing a less error prone method of file transfer by providing a file checksum to ensure an accurate copy of the file has been received.
Finally, it would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Karonen, Shida and Schilling’s system to include transmitting the video data from a first server of the one or more media servers to a second server, as taught in combination with Gerovac, for the typical benefit increasing system flexibility and scalability by separating the storage and access services between servers.

	As to claim 48, Karonen, Shida, Schilling and Gerovac disclose wherein the second server is a storage server (see Gerovac at Fig. 2, paragraph 38-39, 45-47).

	As to claim 49, Karonen, Shida, Schilling and Gerovac disclose wherein the storage server comprises one or more third-party cloud storage data buckets (see Gerovac at Fig. 2, paragraph 38-39, 42-47).

	As to claim 50, Karonen, Shida, Schilling and Gerovac disclose wherein the storage server is an Amazon S3 server (see Gerovac at Fig. 2, paragraph 38-39, 45-47).

Claim 51 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karonen in view of Shida.
As to claim 51, while Karonen discloses a method for uploading video data (Fig. 3, paragraph 30-32), the method comprising:
receiving video data (camera, 302; Fig. 3, paragraph 30-32);
transmitting the video data to one or more media servers via the Internet (uploading video file to server after live capturing has finished; paragraph 24, 28, 32, 37-38) via at least one thread (Fig. 3, paragraph 31-32),
storing the video data at the one or more media servers (video file uploaded and stored at server; paragraph 32, 37), they fail to specifically disclose dividing the video data into a plurality of video data blocks, generating a plurality of threads configured to 
In an analogous art, Shida discloses a transmission method (paragraph 13-17) which will divide data into a plurality of video (paragraph 3) data blocks (paragraph 36-38, 41), generating a plurality of threads configured to transmit the video data blocks to the one or more servers (paragraph 41), transmitting at least one video data block (paragraph 42, 55-56, 61), performing a data validation of the selected video data block (error check for each subframe; paragraph 42, 46, 55-56, 61), wherein if the data validation is successful the at least one video data block is stored at the one or more media servers (paragraph 35, 42), and if the data validation fails, repeating the transmitting step for the at least one video data block until the data validation is successful (resending received subframes with errors; paragraph 38, 44, 48, 51, 61, 63) so as to provide increased throughput for large data sizes, such as video data, through simultaneous streams (paragraph 3, 11) while ensuring reliable transmission by acknowledging the receipt of the transmitted data and retransmitting any incorrect data (paragraph 11, 13).
It would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Karonen’s system to include dividing the video data into a plurality of video data blocks, generating a plurality of threads configured to transmit the video data blocks to the one or more servers, transmitting at least one of the plurality of video data blocks, performing a data validation of the at least one video data .

Claim 44 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karonen, Shida and Schilling and further in view of Colloff et al. (Collof) (US 7,936,753 B1).
As to claim 44, while Karonen, Shida and Schilling disclose identifying errors in data blocks by monitoring acknowledgement messages (see Shida at paragraph 48), they fail to specifically disclose marking the selected video data block to indicate that the selected video data block is in transit.
In an analogous art, Colloff discloses a transmission system (Fig. 5, column 9, line 12-25) which will mark selected data blocks to indicate that the data blocks are in transit (table marking packets which have been sent with no ack from the receiver; column 16, line 54-62) so as to identify potential missing packets which are never acknowledged (column 16, line 54-column 17, line 14).
It would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Karonen’s system to include marking the selected video data block to indicate that the selected video data block is in transit, as taught in combination with Colloff, for the typical benefit of identifying potential missing packets.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357. The examiner can normally be reached M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Sheleheda/          Primary Examiner, Art Unit 2424